Citation Nr: 1534021	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

3.  Entitlement to an extraschedular rating for service-connected PTSD.   

4.  Entitlement to an effective date earlier than March 22, 2010, for the grant of service connection for PTSD. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1969 and from January 2002 to May 2002, including service in the Republic of Vietnam.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which in pertinent part, denied service connection for hypertension and granted service connection for PTSD and assigned a 10 percent disability rating.  In an October 2014 rating decision, the RO granted entitlement to an initial 50 percent rating for PTSD, effective March 22, 2010.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claims.  The Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 70 percent for PTSD, entitlement to an effective date earlier than March 22, 2010 for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, hypertension is related to his service-connected PTSD.  

2.  The Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as difficulty establishing and maintaining effective relationships, impaired impulse control, depressed mood, anxiety, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Hypertension is proximately caused by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has a diagnosis of hypertension.  See September 2014 VA Examination Report.  As the Veteran has not suggested, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  A January 1984 VA examiner linked the Veteran's hypertension to his acquired psychiatric disorder.  In September 2014, a VA examiner, based on a review of the claims file, opined that the Veteran's hypertension is not caused by his service-connected PTSD.  The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the medical evidence is at least in equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert.

II.  Higher Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is currently rated 50 percent disabling.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

PTSD is evaluated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2014).  A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, VA examination reports show the Veteran has a diagnosis of dysthymic disorder and depressive disorder NOS.  No examiner has separated the effects of the Veteran's PTSD from the dysthymic disorder and depressive disorder NOS.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.  

Following a review of the relevant evidence of record, the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as: anger, irritability, chronic sleep impairment, difficulty in adapting to stressful circumstances, intrusive memories, and difficulty in establishing and maintaining effective relationships.  

As to social impairment, the Veteran has been married to his second wife for five years.  In an April 2010 letter, the Veteran's wife described him as depressed and emotionally aloof.  The Veteran testified to feelings of social detachment and estrangement.  He indicated that he has difficulty trusting other people, avoids crowds, and isolates himself at his home.  Thus, the Veteran has difficulty establishing and maintaining effective relationships.  As to occupational impairment, the Veteran was a geologist for a mining company.  He is currently not employed.  The Veteran's inability to continue his occupation due to his PTSD is especially notable, suggesting that he has become unable to establish or maintain effective work relationships.  As to impulse control, the Veteran and his spouse reported that he has a history of banging his head into the wall, cutting himself with a knife, and punching himself in the face.  The Veteran testified that although he gets angry there is no history of violence.  

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  


ORDER

Service connection for hypertension is granted.  

A 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  






REMAND

On April 19, 1983, the Veteran filed a claim of service connection for a mental disorder.  In a February 1985 rating decision, the RO denied the Veteran's claim for PTSD.  Although he did not appeal the determination, he submitted another claim of service connection for PTSD on March 22, 2010, from which this appeal arises.  Following a May 2010 VA examination during which he was initially diagnosed with PTSD and a June 2010 VA memorandum that corroborates his reported PTSD stressor based on records from the U.S. Army Joint Records and Research Center (JSRRC), the RO granted service connection for PTSD in a November 2010 rating decision, effective March 22, 2010.  The Veteran contends that this grant of service connection should date back to the date of his original claim-April 19, 1983.  In light of the foregoing, the Board finds that the Veteran's claim has been pending since he filed his initial claim on April 19, 1983, in light of the JSRRC records.  Thus, the issue of whether an earlier effective date is warranted turns on whether the Veteran had PTSD prior to his current March 22, 2010 effective date for service connection.  Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2014).

The Board notes that the record shows that the Veteran has had a diagnosis of generalized anxiety disorder since at least December 1984, but the record is negative for a diagnosis of PTSD at that time.  In the December 1984 VA examination report, however, the examiner cited the Veteran's Vietnam experiences and suggests that his PTSD may have had its onset prior to March 22, 2010.

The psychiatrist who performed the VA examination diagnosed the Veteran as having generalized anxiety disorder, noted that the Veteran had had psychiatric problems since childhood, and stated, 

Mr. [REDACTED] is of clinical interest because despite his psychoneurotic predisposition and tendencies which have even resulted in secondary hypertension from a migraine and dermatitis, he has carried on without loss of work time and without medical treatment. It well may be that the physical and religious culture he practices at least partially explain his relative lack of vulnerability under stressful conditions. A more ordinary person under similar stresses in Vietnam or civilian life could easily have developed a full posttraumatic stress disorder syndrome which would then be attributed to the stress rather than the individual's predisposition. It is unwise for him not to treat secondary physical disorders such as hypertension or migraine, and not to make use of modern drugs that tend to neutralize psychoneurotic diathesis especially considering his violent behavior. Ironically society tends to ignore successful adapters and to reward those who fail to adapt. At any rate Mr. [REDACTED] does not appear to qualify for service-connected disability. Nevertheless, he requires ongoing medication trials and psychotherapy that will help improve his adaptation which has lately become painful enough for him to seek help. The additional traumas of aging in a youth oriented society may be the factor that Mr. [REDACTED] has not yet mastered and which lead him to ask for help now. 

Thus, because a medical diagnosis of PTSD is needed to support a grant of service connection, the Board finds that a remand is necessary to obtain a retrospective medical opinion to determine the date of onset of the Veteran's PTSD, in light of the June 2010 memorandum that corroborates the Veteran's PTSD stressor and the Veteran's history of psychiatric treatment.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  If it is found that the Veteran's PTSD had onset before his current March 22, 2010 effective date, the Board finds that the evaluating clinician should also provide a retrospective medical opinion addressing the symptoms and severity of his PTSD for the relevant period-from the date of onset to March 22, 2010.

In light of the foregoing, the Board finds that the adjudication of his claim for a rating in excess of 70 percent for psychiatric disability is inextricably intertwined and must be deferred pending resolution of the earlier effective date issue.

In addition, when evidence of unemployability is submitted during the appeal from an assigned rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's PTSD affects his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with an increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Finally, as to extraschedular consideration, the Board notes any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records related to the Veteran's mental health from the Anchorage Alaska VAMC dated since August 2014.

2.  After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment records related to the Veteran's psychiatric disabilities since June 2015.  Any negative response should be in writing and associated with the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals that have first-hand knowledge and/or were contemporaneously informed of onset and severity of his psychiatric disability, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

5.  After associating any records obtained by way of the above development, obtain a retrospective opinion from an appropriate VA clinician as to (1) the date of onset of the Veteran's psychiatric disabilities, to include PTSD, and (2) the nature, extent and severity of the Veteran's psychiatric disabilities (i.e., from the date of onset to the present).  All psychiatric disabilities present since April 1983 must be identified.  

In providing this opinion, the reviewing clinician must acknowledge and discuss the Veteran's competent lay report of his symptoms and specifically address the findings and conclusions set forth in the December 1984 VA examination report..

The examiner must opine as to whether it is at least as likely as not that the Veteran has had a psychiatric disability, to include PTSD, since April 19, 1983, when the Veteran filed his initial claim of service connection for psychiatric disability, on which he reported suffering from repressed anger, passive aggressive behavior and episodic feelings of guilt since 1969.

The examiner must identify all of the Veteran's psychiatric disability and discuss the impact of the condition socially and occupationally.

All opinions provided should be supported by rationale.  

6.  Then readjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for psychiatric disability, to include PTSD, as well as to a rating in excess of 70 percent for PTSD; as to the latter issue, the RO must determine whether referral to the Director, Compensation Service, is warranted for the Veteran's service-connected PTSD.  The RO must also determine whether a TDIU is warranted.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


